UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6215



MICHAEL COFIELD,

                                             Plaintiff - Appellant,

          versus


ROY BOWSER, Deputy/Support; SERGEANT STOKES,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00533-WDK)


Submitted:   July 27, 2007             Decided:   September 14, 2007


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael Cofield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Cofield     appeals       from    the    dismissal     without

prejudice of his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust all administrative remedies prior to filing suit pursuant

to the Prison Litigation Reform Act (“PLRA”).                         We vacate the

district     court’s    dismissal        order     and    remand       for    further

proceedings.*

            The PLRA requires that a prisoner exhaust administrative

remedies before filing any action under federal law with respect to

confinement.      42 U.S.C. § 1997e(a) (2000).                 The PLRA defines a

“prisoner” as “any person incarcerated or detained in any facility

who is accused of, convicted of, sentenced for, or adjudicated

delinquent    for,    violations    of    criminal       law    or    the   terms   and

conditions of parole, probation, pretrial release, or diversionary

program.”     42 U.S.C. § 1997e(h).

            The    district      court     concluded           that    Cofield      was

incarcerated at the time he submitted his complaint because Cofield

signed the complaint on August 10, 2006, but was not released from

the Hampton City Jail until September 11, 2006.                        However, our

examination of the record indicates that, although the complaint

was signed over a month before Cofield left the Hampton City Jail,

the complaint was not submitted and filed until after Cofield was

released from incarceration.        First, the envelope used to mail the


     *
      We express no opinion about the merits of Cofield’s claims.

                                     - 2 -
complaint indicates that Cofield’s initial filing was processed by

the postal service on September 12, 2006, the day after Cofield was

released.          Additionally,       the        complaint     was   received       on

September    13,    2006,    and    was    filed    by    the   district     court   on

September 21, 2006.         Finally, Cofield’s mailing address, as listed

on the envelope and in his complaint, provided a private street

address in Newport News, Virginia, while the subject jail is in

Hampton City, Virginia.            Therefore, we conclude that Cofield was

not an inmate of the Hampton City Jail at the time he filed his

complaint.

            Because Cofield was not a prisoner when he filed his

complaint, the PLRA exhaustion requirement is not applicable to his

§ 1983 action.      A former inmate who has been released is no longer

“incarcerated or detained” for the purposes of § 1997e(h) and

therefore does not qualify as a “prisoner” subject to the PLRA.

Furthermore, it is the plaintiff’s status at the time he filed the

lawsuit   that     is   determinative        as    to    whether   the   §   1997e(a)

exhaustion requirement applies.              See Norton v. City of Marietta,

432 F.3d 1145, 1150 (10th Cir. 2005) (collecting cases concluding

that plaintiff who brings action regarding prison conditions after

his   release      does     not     have     to    satisfy      PLRA’s     exhaustion

requirement).      Because Cofield was not incarcerated at the time he

filed his § 1983 action, he was not required to exhaust his

administrative remedies prior to filing suit.


                                          - 3 -
          Accordingly, we grant leave to proceed in forma pauperis,

vacate the district court’s dismissal of Cofield’s § 1983 action,

and remand for further proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              VACATED AND REMANDED




                              - 4 -